                                                                    JS-6


1                         UNITED STATES DISTRICT COURT
2         CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
3
     DUSTIN JOSEPH COLLETTE, an                  Case No.: 8:19-cv-01522-JVS(KES)
4    individual,
5                Plaintiff,
6          vs.                                       ORDER OF DISMISSAL OF
                                                     EXPERIAN INFORMATION
7                                                     SOLUTIONS, INC. WITH
     EQUIFAX INFORMATION SERVICES,                         PREJUDICE
8    LLC. a foreign limited-liability company;
     EXPERIAN INFORMATION
9    SOLUTIONS, INC., a foreign
     corporation; WELLS FARGO BANK,
10   N.A., a national banking association,
11               Defendant.
12
13         This Court has reviewed the Stipulation of Dismissal of Experian
14   Information Solutions, Inc. (“Experian”). Pursuant to the joint stipulation, the
15   Court orders as follows:
16         Experian is dismissed from this action with prejudice. Experian and Plaintiff
17   will bear their own attorneys’ fees and costs incurred.
18   IT IS SO ORDERED.
19                              DATED: March 06, 2020
20
21
22
23                                           _______________________________
24                                               Hon. Judge James V. Selna
                                                 United States District Court Judge
25
26
27
28
                                          Page 1 of 1
